DETAILED ACTION
This is in response to the request for continued examination filed on 9/22/2022.

Status of Claims
Claims 21 – 40 are pending, of which claims 21, 28, and 35 are in independent form.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/22/2022 has been entered.
 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 23, 28 – 30, and 35 – 37 are rejected under 35 U.S.C. 103 as being unpatentable over Atherton et al., U.S. Patent Application 20170364302 (hereinafter referred to as Atherton) in view of Natarajan, U.S. Patent Application 2019/0034114 (hereinafter referred to as Natarajan), further in view of Hamilton et al., U.S. Patent Application 2014/0324920 (hereinafter referred to as Hamilton).

Referring to claim 21, Atherton discloses “A computer-implemented method, comprising: obtaining an indication, via a programmatic interface from a client of a data streaming service, of a retention period for records of a data stream” (Fig. 3 and [0030] receiving user input for defining data retention periods and data transfer limitations), wherein the data stream comprises a sequence of the records being streamed from one or more data sources to one or more data consumers” ([0026] data includes records, tables, data blocks, files and repositories, for example.  Also, Fig. 3 shows streaming of data from a source to a consumer); “storing” “the records of the data stream at a first set of storage devices of the data streaming service” (Fig. 3 and [0030] repositories 361-363, Fig. 5 504 and Abstract data is received and stored by a computer system); “detecting that one or more of the records of the data stream have remained at the first set of storage devices for at least the retention period” (Fig. 5 step 548 and [0027] check retention period expiry), “transferring the one or more records to a second set of storage devices” ([0033], [0037] transfer data to destination).
Atherton does not appear to explicitly disclose “in response to detecting that one or more of the records of the data stream have remained at the first set of storage devices for at least the retention period, transferring the one or more records to a second set of storage devices.”
However, transferring records in response to detecting that a retention period has expired is known in the art.  For example, Natarajan discloses “In response to determining the retention time exceeds a threshold, the storage device moves the data to one or more other blocks of the storage device” (Abstract).
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to combine Natarajan with Atherton so that the method includes “in response to detecting that one or more of the records of the data stream have remained at the first set of storage devices for at least the retention period, transferring the one or more records to a second set of storage devices.”
Atherton and Natarajan are analogous art because they are from the same field of endeavor, which is storage devices and data retention.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Atherton and Natarajan before him or her, to modify the teachings of Atherton to include the teachings of Natarajan so that one or more data records are transferred to another storage device in response to detecting that the records have remained at the first storage device for at least the retention period.
The motivation for doing so would have been to avoid data loss (as stated by Natarajan in [0002]).
Neither Atherton nor Natarajan appears to explicitly disclose “storing, between the one or more data sources and the one or more data consumers, the records of the data stream at a first set of storage devices.”
However, Hamilton discloses “storing, between the one or more data sources and the one or more data consumers, the records of the data stream at a first set of storage devices” (Fig. 4 receiving data at a tier of storage and moving data to another tier of storage, such as a storage facility.  [0046] "if a data object 350B is determined to be older than an age threshold (which may be, but is not necessarily, different than the age threshold used for the top tier 310) and has never been accessed, then the storage management module 302 may decide to move the data object 350B down to a lower intermediate tier 312 or to the bottom tier 314").
Atherton, Natarajan, and Hamilton are analogous art because they are from the same field of endeavor, which is storage devices and methods.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Atherton, Natarajan, and Hamilton before him or her, to modify the teachings of Atherton and Natarajan to include the teachings of Hamilton so that the data streaming service includes multiple levels of storage, with a consumer being a storage facility.
The motivation for doing so would have been to provide a balance between speed and cost of memory (as described by Hamilton at [0001] “tiers of storage technology, with more expensive but faster storage technology used in one or more higher tiers and less expensive but slower storage technology used in one or more lower tiers”).
Therefore, it would have been obvious to combine Hamilton with Atherton and Natarajan to obtain the invention as specified in the instant claim.

As per claim 23, Atherton discloses “transferring a record of the one or more records back to the first set of storage devices from the second set of storage devices” ([0031] "One data transfer limitation policy entry 411 specifies that data may be transferred from repository A to repository B" … "Another data transfer limitation policy entry 413 specifies that data may be transferred from repository B to repository A").

Referring to claim 28, claim 21 recites the corresponding limitations as that of claim 28.  Therefore, the rejection of claim 21 applies to claim 28. 
Further Atherton discloses “A system, comprising: one or more computing devices; wherein the one or more computing devices include instructions that upon execution on or across the one or more computing devices cause the one or more computing devices to” carry out the method of claim 21 (Fig. 1 computer systems 110.1, 110.2, 110.N and [0013] instructions stored in memory, program modules, etc.).

As per claim 29, neither Atherton nor Natarajan appears to explicitly disclose “the data stream is stored using a plurality of partitions including a first partition and a second partition, and wherein the one or more computing devices include further instructions that upon execution on or across the one or more computing devices further cause the one or more computing devices to: rearrange at least some records of the first and second partitions prior to storing the records of the first and second partitions at the second set of storage devices.”
However, Hamilton discloses “the data stream is stored using a plurality of partitions including a first partition and a second partition” ([0045] a partition of a stream), “and wherein the one or more computing devices include further instructions that upon execution on or across the one or more computing devices further cause the one or more computing devices to: rearrange at least some records of the first and second partitions prior to storing the records of the first and second partitions at the second set of storage devices” ([0023] grouping, sorting, and storing data).
Atherton, Natarajan, and Hamilton are analogous art because they are from the same field of endeavor, which is storage devices and methods.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Atherton, Natarajan, and Hamilton before him or her, to modify the teachings of Atherton and Natarajan to include the teachings of Hamilton so that the data stream comprises partitions and at least some records are rearranged prior to being stored.
The motivation for doing so would have been to limit the cost of fetching stored media (as stated by Hamilton at [0023]).
Therefore, it would have been obvious to combine Hamilton with Atherton and Natarajan to obtain the invention as specified in the instant claim.

Note, claim 30 recites the corresponding limitations of claim 23.  Therefore, the rejection of claim 23 applies to claim 30.

Referring to claim 35, claim 21 recites the corresponding limitations as that of claim 35.  Therefore, the rejection of claim 21 applies to claim 35. 
Further Atherton discloses “One or more non-transitory computer-accessible storage media storing program instructions that when executed on or across one or more processors cause the one or more processors to:” carry out the method of claim 21 (Fig. 1 computer systems 110.1, 110.2, 110.N and [0013] instructions stored in memory, program modules, etc.).

Note, claim 36 recites the corresponding limitations of claim 29.  Therefore, the rejection of claim 29 applies to claim 36.

Note, claim 37 recites the corresponding limitations of claim 23.  Therefore, the rejection of claim 23 applies to claim 37.

Allowable Subject Matter
Claims 22, 24 – 27, 31 – 34, and 38 – 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 9/22/2022 (and 8/29/2022) have been fully considered but they are not persuasive. 
Applicant argues, on page 11 lines 8 – 9 that “Atherton and Natarajan are silent as to a data streaming service or storing records of a data stream in a first set of storage devices of the data streaming service.”  Further, Applicant argues that “the records being uploaded are part of a set of files, such as archived data, being transferred and are not described as being records of a data stream.”  Applicant further argues on page 11 lines 22 – 26 that “Atherton describes "discrete data transfers" and "the user – not a data streaming service – performs the upload" in Atherton.  
The examiner disagrees.  First, the examiner points to Applicant’s PGPub 2020/0401323 [0040] “The term "data stream", as used in various embodiments, may refer to a sequence of data records that may be generated by one or more data sources and accessed by one or more data destinations, where each data record is assumed to be an immutable sequence of bytes.”  With no further limiting definition for a ‘data stream,’ the examiner contends that Atherton’s transfer of data is equivalent to Applicant’s claimed ‘data stream.’  Atherton teaches transmitting data and as described in [0026], the data includes records.
Further, the idea of ‘a data streaming service’ is considered to include connections and hardware/software to actually move data.  It is this combination of devices, connections, etc. in Atherton that provides a service of streaming data.  The argument that a user (and not a data streaming service) performs an upload is not persuasive because the user utilizes the devices, connections, etc. to perform the transfer of data.  This same response applies to the argument on page 11 lines 2 – 7.  Again, the full computing environment 100 of Atherton is considered equivalent to a ‘data streaming service.’  

Applicant argues, on page 12, that Natarajan does not cure the deficiencies of Atherton.
The examiner does not agree that Atherton is deficient in its teachings (as in the rejection and above response to arguments.

Applicant’s remaining arguments, are directed to the claim limitations regarding storing ‘between one or more data sources and one or more data consumers for the data stream.’
This argument is moot based on the new rejection including Hamilton, US 2014/0324920.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN G SNYDER whose telephone number is (571)270-1971.  The examiner can normally be reached on M-F 8:00am-4:30pm (flexible).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN G SNYDER/Primary Examiner, Art Unit 2184